Citation Nr: 1730521	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from April 1966 to January 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Fort Harrison, Montana, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In April 2012, VA denied service connection for bilateral hearing loss. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  The April 2012 rating decision is final.

3.  The additional documentation submitted since the April 2012 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim. 

4.  The Veteran's bilateral hearing loss was caused by his in-service noise exposure.

CONCLUSIONS OF LAW

1.  The April 2012 rating decision denying service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In April 2012, VA denied service connection for bilateral hearing loss because there was "no medical link between . . . hearing loss and service." The Veteran was informed in writing of the adverse decision and did not submit an NOD.

New and material evidence pertaining to the issue of service connection for bilateral hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 2012 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the April 2012 rating decision includes a private medical opinion which states that it is more likely than not that the Veteran's bilateral hearing loss was caused by in-service noise exposure.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  

The Veteran has bilateral sensorineural hearing loss as stated in 38 C.F.R. § 3.385.

The Veteran's DD214 indicates that he was a combat engineer. VA has acknowledged that service as a combat engineer carries a "high probability of exposure to hazardous noise." In his January 2012 informal claim, the Veteran indicated in-service noise exposure from demolition training and service as a demolitions range officer and demolitions training officer. In a February 2012 statement, the Veteran reported that he did not wear hearing protection while carrying out his duties in service. His service treatment records do not indicate treatment for or complaints of hearing loss and, considering the Veteran's audiometric test results at service separation under both the ASA and ISO-ANSI standards, his hearing was normal at that time.

In the February 2012 statement, the Veteran wrote that he entered graduate school to study wildlife management immediately after service separation. He had difficulty distinguishing bird calls and songs in class, which he attributed to hearing loss. After graduation, he worked for the U.S. Forest Service and was unable to credibly conduct a breeding bird call count as a result of his hearing difficulty. He stated that his hearing continued to decline since he separated from service. A February 2012 statement from the Veteran's wife indicates that the Veteran reported many times to her that he did not wear hearing protection in service despite significant noise exposure. She stated that he did wear hearing protection when exposed to noise after service, such as when he used a lawnmower.

In March 2012, the Veteran was afforded a VA examination. The Veteran reported that he occasionally hunted but always wore hearing protection. The examiner noted that the Veteran had in-service noise exposure due to demolitions and "[a]t that time there was no hearing protection offered." The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by in-service noise exposure because he had normal hearing at service separation. As the examiner based the opinion entirely on the lack of hearing loss in service, this opinion is inadequate. See Hensley v. Brown, 5 Vet. App. 155 (1993), Ledford v. Derwinski, 3 Vet. App. 87 (1992), Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

A December 2012 private medical examination report and opinion discussed the Veteran's service as a commander of a combat engineering company, his various sources of in-service noise exposure, and that he did not use hearing protection in service. Based on this history, the examiner opined that it was more likely than not that the Veteran's bilateral hearing loss was caused by his in-service noise exposure.

In July 2013, the Veteran was afforded a VA audiological examination but the examiner did not provide an opinion as to the etiology of the Veteran's bilateral hearing loss. The examiner did opine, however, that the Veteran's tinnitus was at least as likely as not caused by in-service noise exposure because he was "around loud sounds while in the military."

In April 2014, the Veteran was afforded another VA examination. The examiner opined that the Veteran's hearing loss was less likely than not caused by in-service noise exposure because his service treatment records do not indicate complaints of hearing loss and his hearing was normal on service entry and separation. The examiner noted that a normal audiogram after noise exposure would indicate that any noise exposure did not cause permanent hearing loss. The examiner did not discuss the positive opinion from the Veteran's private audiologist or to provide an opinion as to what caused the Veteran's hearing loss. 

VA has acknowledged the Veteran's in-service noise exposure. Although the July 2013 examiner did not provide an opinion as to the cause of hearing loss, she indicated that the Veteran had such significant noise exposure in service that tinnitus was more likely than not caused by service.

The December 2012 private medical opinion states that the Veteran's hearing loss was more likely than not caused by service. Although the examiner was not able to review the claims file, she was familiar with, and thoroughly discussed, the Veteran's in-service noise exposure. This examination is adequate. "A private medical opinion may not be discounted solely because the opining physician did not review the claims file." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (noting that a central question in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rending a medical opinion). 

The Board finds the evidence is in approximate balance between that evidence in favor of the claim and that against the claim. The appeal is granted.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


